Citation Nr: 1140017	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-31 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied the Veteran's claim for a TDIU.  In response, he filed a timely notice of disagreement (NOD) in May 2006 to initiate an appeal.  The RO readjudicated this claim in October 2009 but continued to deny it and sent him the required statement of the case (SOC) addressing this claim in May 2010.  He then perfected his appeal to the Board by filing a timely substantive appeal (VA Form 9) in July 2010.  See 38 C.F.R. § 20.200 (2011). 

On that July 2010 VA Form 9, the Veteran also indicated he wanted a hearing at the RO before a Veterans Law Judge of the Board via videoconference.  38 C.F.R. § 20.700(e).  This hearing was scheduled for March 2011.  However, the Veteran failed to appear for the proceeding and did not explain his absence or request to reschedule the hearing.  So the Board deemed his hearing request withdrawn.  38 C.F.R. § 20.704(d). 

Because of his age, however, the Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In April 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration.  This additional development especially included having him undergo another VA compensation examination for an additional medical opinion concerning the likelihood (very likely, as likely as not, or unlikely) his service-connected disabilities, when considered in combination or collectively, so not just in isolation, preclude him from obtaining and maintaining substantially gainful employment.  To this end, he had additional VA compensation examinations in May 2011, both a general medical examination assessing the effect on his employability of the cold weather injuries to his lower extremities and ears, and a psychiatric evaluation to assess the effect of his posttraumatic stress disorder (PTSD) on his employability.
These two VA compensation examiners provided these necessary medical opinions on this determinative issue of employability and, after considering them, the AMC issued a supplemental statement of the case (SSOC) in August 2011 continuing to deny this TDIU claim, so it is again before the Board.


FINDING OF FACT

The most probative (competent and credible) medical and other evidence of record indicates the Veteran is not incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disabilities.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative of the claim.  The Supreme Court rejected the notion that all VA notice errors are presumptively prejudicial.  Moreover, the Supreme Court clarified that, as the pleading party, the Veteran, not VA, bears this burden of proof of showing there is a VCAA notice error and that it is more than harmless.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.

The Veterans Court further held in Vazquez that, for an increased-compensation claim (which includes a TDIU claim), 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) the Federal Circuit vacated and remanded important aspects of the lower Veterans Court's holding.  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the U. S. Court of Appeals for Veterans Claims (Court/CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).


In this particular case at hand, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2005 explaining the type of information and evidence needed to substantiate his TDIU claim and indicating what VA would do to assist him in substantiating this claim, including in terms of obtaining necessary evidence like medical records, employment records, or records from other Federal agencies.  That letter also indicated he might be provided a medical examination for a medical opinion if needed to decide the claim.  And that letter was sent prior to initially adjudicating this claim in August 2005, so in the preferred sequence, and indicated he might be entitled to compensation at the 100 percent rate if shown that he was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.  Further, as a means of allowing him to present evidence supporting this notion, the letter included attachments and enclosures further discussing what the evidence needed to show, where he needed to send this evidence, how soon he should send it, and how he could contact the RO if he had questions or concerns.  He was asked to complete and return the enclosed VA Form 21-8940 (TDIU application) and VA Form 21-4192 (authorization to obtain confidential treatment records), which he did in response.

The Veteran more recently received additional letters concerning this TDIU claim in April and June 2009, and in April 2011, primarily concerning the scheduling of his VA compensation examinations for medical opinions concerning whether he is unemployable on account of his service-connected disabilities and regarding the submission of further evidence and information.

The Veteran, therefore, has received all required notice concerning his TDIU claim.


And as for the duty to assist him with this claim, the RO and AMC obtained all relevant records.  He also, as mentioned, had VA compensation examinations for medical opinions concerning the determinative issue of whether he is unemployable because of his service-connected disabilities.  Indeed, his most recent examinations in May 2011 (general medical and psychiatric) were as a direct result of the Board's April 2011 remand.  And the responses of these additional VA examiners concerning this determinative issue were in compliance with this remand directive inasmuch as they provided opinions concerning the effect of his service-connected disabilities (all of them, so in combination) on his employability.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

II.  Whether a TDIU is Warranted

The Veteran contends he is unable to secure or maintain substantially gainful employment because of his service-connected disabilities and, therefore, is entitled to a TDIU.  The most probative, meaning competent and credible, medical and other evidence of record, however, does not support this notion, so the Board must deny his claim.

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  


In addition, a TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet these applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In this latter situation, however, the Board could not grant the TDIU in the first instance, instead, would have to refer the matter to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for this special consideration.  See Fanning v. Brown, 4 Vet. App. 225 (1993).  See also Barringer v. Peake, 22 Vet. App. 242 (2008) (indicating that, although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record).

Thus, the Board must determine whether there are circumstances in this case, apart from any non-service-connected conditions and advancing age, which would justify granting a TDIU.  Consideration instead is given to the Veteran's level of education, special training, and previous work experience.  38 C.F.R. §§ 3.340, 3.341(a), 4.19.  See also Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  

In Hatlestad v. Derwinski, 1 Vet. App. 164   (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.

Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for [a] TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the United States Federal Court of Appeals in Timmermanv. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.


Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.


Service connection is presently in effect for PTSD (rated as 70-percent disabling); residuals of cold injury of the left lower extremity (rated as 30-percent disabling); residuals of cold injury of the right lower extremity (also rated as 30-percent disabling); residuals of cold injury of the right ear (rated as 10-percent disabling); and residuals of cold injury of the left ear (also rated as 10-percent disabling).  So the combined rating, including the bilateral factor, is 90 percent.

The Veteran therefore has sufficient ratings to meet the threshold minimum rating requirements of § 4.16(a) for consideration of a TDIU, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).  So the only remaining consideration is whether these service-connected disabilities render him unable to secure and maintain substantially gainful employment.

When filing his TDIU application in May 2005, the Veteran indicated that he had last worked full time in June 2001, and that he had completed only one year of high school with no other training or skills.  

Since filing his TDIU claim, however, the Veteran has been provided VA examinations to assess the severity of his service-connected disabilities and their effect on his employability.  The report of an August 2005 VA examination indicates he mentioned no longer working because he had been unable to obtain other employment as a security guard, his usual occupation, but his last job working as a security guard at a factory had ended in 2001 because the factory had closed, so not because he was unable to continue working that job on account of a 
service-connected disability(ies).  The August 2005 VA examiner also confirmed as much, indicating he did not find evidence the Veteran's PTSD symptoms precluded employment, even though he had claimed no one else would hire him.

The report of a July 2006 VA examination indicates the Veteran again mentioned still not working.  The examiner described the Veteran's PTSD symptoms as moderate to severe (keeping in mind he has a 70-percent rating for this disability and previously had lesser 50 and 30 percent ratings), but this examiner similarly did not conclude the PTSD symptoms prevented the Veteran from engaging in employment that could be considered substantially gainful.

An April 2009 VA examination report additionally addresses the Veteran's cold injury residual symptoms, but this examiner, like the others mentioned, determined there had been no associated affect on the Veteran's occupation. 

A May 2010 VA examination report indicates the Veteran's PTSD symptoms are relatively moderate, and this examiner, just as the others, did not find evidence precluding employment.

These examination reports, although discounting the notion the Veteran was unemployable (incapable of obtaining and maintaining substantially gainful employment), seemingly only had discussed this possibility when considering his several service-connected disabilities in isolation, so not concurrently.  And it is the combined effect of these disabilities on his employability that must be considered.  This determination also has to be made in the context of his prior work experience, training, level of education, etc.  So additional medical comment on this was needed before deciding this appeal, and this is the reason the Board remanded the claim in April 2011, for this additional medical comment.

On remand, the Veteran was afforded two additional VA compensation examinations in May 2011 - a psychiatric examination to address the impact of his PTSD on his employability, and a general medical examination to address the impact of his cold weather injuries to his ears and lower extremities on his employability.  The examiner that evaluated the Veteran's PTSD concluded there still is no evidence indicating the PTSD symptoms preclude employment.  And the general medical examiner that evaluated the Veteran's cold injury residuals indicated they, too, do not render him unemployable, further explaining that some type of sedentary work could be performed as long as he could sit and stand as needed.


Hence, all of the VA examiners asked to comment on this determinative issue, even those that most recently examined the Veteran on remand, have agreed that he is still able to obtain and maintain substantially gainful employment if provided opportunity, albeit not in every type of job, so with some admitted measure of accommodation.  These examiners, however, have not described a level of accommodation that would warrant concluding the employment would only be marginal and of the type contemplated by 38 C.F.R. § 4.18.  The Veteran has not offered any evidence tending to refute these VA examiner's unfavorable opinions, which, again, all come to the same conclusion that he is still employable.

The Board therefore concludes the preponderance of the evidence is against the claim, in turn meaning there is no reasonable doubt to resolve in the Veteran's favor concerning this determinative issue, and consequently that his claim must be denied.  38 C.F.R. § 4.3.


ORDER

The claim for a TDIU is denied.



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


